* Mr. Justice MERRIMON did not sit on the hearing of this case.
The prisoner appealed from the ruling of the court below.
The prisoner being put upon his trial on his plea of not guilty, and the testimony and argument of counsel having been heard, the jury, after being charged by the court at midday of Wednesday of the second and last week of the term, retired to consider the case and to make up their verdict. They returned into court the next, and again the following day, and declared their inability to come to an agreement, and were directed to return to their room and consult further. They came a third time into court on Saturday and announced the same result. Thereupon the court interrogated the jurors separately as to the probability of their arriving at a verdict, and, receiving the same answer from each, some of them saying they could not agree if kept together a month, and finding and *Page 686 
adjudging the fact of their inability to come to an agreement, ordered a mistrial and the jury to be discharged.
There was evidence adduced on the trial which the prisoner claimed secured to him the benefits of the amnesty act.
Upon these grounds the prisoner demanded his discharge, and from the refusal of the court to grant it he appeals.
It is settled by a series of adjudications that no appeal lies in a criminal action until after the rendition of final judgment in the cause.State v. Bailey, 65 N.C. 426; State v. Jefferson, 66 N.C. 309; State v.Wiseman, 68 N.C. 203, which were all cases of capital felony, and the error assigned was in discharging the jury without a verdict. This appeal must be disposed of as were the other appeals by an order of dismission. This will be certified.